—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered September 22, 1999, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied in all respects. When, in a desolate area after midnight, a livery cab came to an unexplained stop in the middle lane and the driver immediately exited the cab simultaneously with defendant and another passenger, whereupon the driver flailed his arms as he pointed at a police officer while defendant and the other passenger looked at the officer and then fled in opposite directions, there was reasonable suspicion to justify the pursuit of defendant (People v Smith, 243 AD2d 412, lv denied 91 NY2d 930; People v Shaw, 208 AD2d 382, lv denied 84 NY2d 1038) and probable cause to arrest him upon recovery of the weapon that he discarded during his flight. As a result of this lawful arrest, the police properly obtained a photograph of defendant and, in a confirmatory identification (see People v Rodriguez, 79 NY2d 445), showed it to witnesses with whom he had a long-standing familiarity.
Defendant’s conclusory allegations were insufficient to warrant a Dunaway hearing as to the propriety of his later arrest for murder (People v Mendoza, 82 NY2d 415).
*56On the existing record, we conclude that defendant received meaningful representation (see People v Benevento, 91 NY2d 708, 713-714). Counsel pursued a reasonable strategy by foregoing a justification defense in favor of a stronger defense (see People v Rhodes, 281 AD2d 225, lv denied 96 NY2d 906).
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, P.J., Nardelli, Saxe, Sullivan and Friedman, JJ.